PER CURIAM.
[¶ 1] Charles Monty appeals from an order of the Superior Court (Cumberland County, Brennan, J.) granting guardian ad litem Timothy Robbins’s motion to enforce the fees owed to him. Contrary to Monty’s contentions, the court did not exceed the bounds of its discretion in denying Monty’s motions to continue, Wright & Mills v. Bispham, 2002 ME 123, ¶ 13, 802 A.2d 430, 433 (stating that we will examine *107the denial of a motion to continue to determine whether it prejudiced a party’s substantial rights), and did not violate his due process rights, Kirkpatrick v. City of Bangor, 1999 ME 73, ¶ 15, 728 A.2d 1268, 1272 (stating that due process fundamentally requires adequate notice and an opportunity to be heard at a meaningful time and in a meaningful manner). Because Monty was ordered to pay half of the guardian ad litem’s fees years before Robbins moved to enforce the payment of his fees, and because Monty failed to appeal from that order, it is apparent that Monty has prosecuted this appeal with an intent to delay paying Robbins. M.R.App. P. 13(f). We, therefore, impose sanctions in the form of treble costs and remand the matter for entry of an award of attorney fees incurred by Robbins in defending this appeal.
The entry is:
Judgment affirmed. Charles Monty shall pay treble costs, and the matter is remanded to the Superior Court for entry of an award of attorney fees.